365 S.W.3d 622 (2012)
STERLING JEWELERS, INC., Respondent,
v.
Justine O. WELLS-BLUE, Appellant.
No. ED 97177.
Missouri Court of Appeals, Eastern District, Division Four.
April 24, 2012.
Justine O. Wells-Blue, St. Louis, MO, Appellant Acting pro se.
James J. Eufinger, Jonathan L. Shoener, Faber & Brand, LLC, Columbia, MO, for Respondent.
Before: KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Justine Wells-Blue (Wells-Blue) appeals from the trial court's judgment in favor of Sterling Jewelers, Inc. (Sterling) for breach of contract. Following a bench trial, the trial court ordered judgment in favor of Sterling. Wells-Blue appeals the trial court's judgment alleging the trial court erred in denying her motion for a continuance, and in failing to enforce an alleged settlement agreement. The trial court did not abuse its discretion in denying Wells-Blue's motion for a continuance. The trial court previously granted multiple continuances, advised the parties that no further continuances would be granted, and Wells-Blue's motion was procedurally deficient. Moreover, we find sufficient evidence in the record to support the trial court's judgment finding a breach of contract. Accordingly, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the *623 judgment pursuant to Mo. R. Civ. P. 84.16(b)(1), 2011.